PER CURIAM.
Charles William Levy appeals the district court’s orders dismissing his complaint and denying his motion for reconsideration. Our review of the record and the district court’s opinions discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. Levy v. State Bd. of Elections, No. CA-01-1035-A (E.D. Va. filed Sept. 14, 2001 & entered Sept. 19, 2001; filed Oct. 1, 2001 & entered Oct. 2, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.